Citation Nr: 1308001	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  11-01 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES


1. Whether new and material evidence has been presented to reopen a claim of service connection for post-traumatic stress disorder (PTSD), and if so, whether service connection is warranted. 

2. Entitlement to service connection for a psychiatric disorder to include PTSD, anxiety and depression.

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his wife

ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from April 1952 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The December 2007 rating decision denied service connection for hypertension.  The November 2008 rating decision determined that new and material evidence had  been submitted to reopen the claim of service connection for PTSD (previously denied in a final July 2004 rating decision, as discussed below). The question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision as to this matter which may have been rendered by the RO. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim).

In December 2009, correspondence was received from the Veteran in which he indicated that he was seeking service connection for anxiety and depression.  In a May 2010 rating decision, service connection for anxiety and depression was denied.  The Veteran appealed that determination, also.  However, the Board notes that during the pendency of the Veteran's appeal, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue of service connection for a psychiatric disability has been recharacterized  and consolidated to include PTSD as well as anxiety and depression.  The Board notes that while the RO previously adjudicated the issues of service connection for PTSD, and anxiety and depression separately, there is no prejudice in combining the issues, since the Board is granting service connection.

In January 2013, the Veteran and his wife testified before the undersigned via video conference from the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for hypertension addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 2004, the RO denied service connection for PTSD.  The Veteran did not appeal; evidence submitted since the RO's July 2004 decision, consists of service department records. Thus, the claim may be reconsidered on a de novo basis. 

2.  The Veteran's diagnosed anxiety disorder, not otherwise specified (NOS), with features of PTSD is attributable to service.  



CONCLUSIONS OF LAW

1.  The RO's July 2004 rating decision which denied service connection for PTSD is final; service department records have been received since the RO's July 2004 rating decision; thus, the claim of service connection for PTSD is to be reconsidered.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).

2.  Anxiety disorder, NOS, with features of PTSD was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In addition, service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the Veteran was a prisoner-of-war under the provisions of §3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(5) If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

In a July 2004 rating decision, the RO denied service connection for PTSD on the basis that there was no current diagnosis and since the evidence did not confirm that the Veteran participated in combat or was a prisoner-of-war.  At that time, the only service record of record was the Veteran's separation examination which revealed no psychiatric disability.  There were no post-service medical records contained in the claims file at that time.

The Board notes that most of the Veteran's service treatment records are missing and appear to have been destroyed in a fire at the National Personnel Records Center in St. Louis, Missouri in July 1973.  

A notice of disagreement was not received within the subsequent one-year period following the July 2004 rating decision.  Further, additional evidence was not received within one year of that decision.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id. at 1368.  The Federal Circuit noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.  

Therefore, the RO's July 2004 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In addition, 38 C.F.R. § 3.156(c) provides that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.

In this case, the Veteran's DD Form 214 as well as his documentation for receiving the Bronze Star Medal (Meritorious) was received.  The citation stated, in pertinent part, that the Veteran had meritorious service in connection with military operations against an army enemy in Korea during the period 28 March 1953 to 11 June 1954.  The Veteran was not awarded a "V" device, which would confirm combat action.  See Armed Forces Decorations and Awards, Armed Forces Information Service, Department of Defense (1992) and AR 600-8-22.  Nevertheless, it basically indicated that he was exposed to combat circumstances, while not confirming his personal participation.  

As noted, newly associated pertinent service records are, on their own, sufficient to reconsider the claim of service connection.  38 C.F.R. § 3.156(c).  

Turing to the question of direct service connection, the Board further finds that service connection is warranted for anxiety disorder, NOS, with PTSD features.  

There is no confirmed inservice or post-service diagnosis of PTSD.  Nevertheless, the Veteran has competently and credibly reported being exposed to stressful inservice situations, including to enemy fire, death, and injuries of others.  When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which 
he served, his military records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).  The information provided on his citation for the Bronze Star supports the Veteran's contentions.  The Veteran has also described his current psychiatric problems as being related to his inservice experiences.  

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

The Veteran is competent to state that he has negative memories of his military service in Korea.  Once evidence is determined to be competent, the Board must determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  The Board also finds that the Veteran is credible.  As noted, his available service documents support that he was placed in stressful situations in Korea.  

In addition, and significantly, the VA examiner in an August 2010 VA examination, noted that the Veteran described inservice stressors, including exposure to enemy fire, dead bodies and friendly fire.  The examiner diagnosed the Veteran as having anxiety disorder, NOS, with features of PTSD. In a January 2012 addendum, it was opined that the Veteran's diagnoses were caused by or the result of his military service.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the examiner was aware of the Veteran's medical history and his opinion is sufficient.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The examiner also resolved the current diagnosis in this case.  Therefore, service connection for an adjustment disorder, NOS, with PTSD features, is warranted.  


ORDER

Entitlement to service connection for an adjustment disorder, NOS, with PTSD features, is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran and his wife testified that he was diagnosed prior to service separation with hypertension.  Immediately following service, the Veteran reported that he was treated by a private physician and was placed on medication, but this physician is deceased and his records are unavailable.  

A review of the service separation examination reflects that the Veteran's blood pressure reading was 132/88.  Post-service, the Veteran's current physician, Dr. D.M.D., stated that he had been treating the Veteran since 2003 for hypertension.  The Veteran has not been afforded a VA examination in this case.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the Veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id.  The record before VA need only (1) contain evidence that the Veteran has persistent or recurrent symptoms of current disability and (2) indicate that those symptoms may be associated with the Veteran's active military service.  Duenas v. Principi, 18 Vet. App. 512 (2004).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, establishes a low threshold.   See also Locklear v. Nicholson, 20 Vet. App. 410, at 418 (2006).

In addition, the record reflects that the Veteran receives benefits from the Social Security Administration (SSA).  VA has a statutory duty to obtain these records.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The Court has held that VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  These records should be obtained on remand.  See also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain from SSA a copy of their decision regarding the Veteran's claim for Social Security disability benefits, as well as the medical records relied upon in that decision.

2.  Schedule the Veteran for an examination to determine the nature and etiology of any current hypertension disability.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current hypertension had its clinical onset during service, was manifest within one year of service, or is related to any in-service disease, event, or injury.  

The examiner should review and comment on the Veteran's separation examination.  

The examiner should also review and comment on the statements of the Veteran and his wife that hypertension has been present since service.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.  

4.  The AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


